Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                     December 30, 2015

The Court of Appeals hereby passes the following order:

A16D0167. ERIC F. DAVIS v. COBB COUNTY POLICE.

        Eric F. Davis has filed a pro se application for discretionary appeal. Although
it is unclear what ruling Davis is challenging, the only trial court order included with
his application is an August 9, 2012, order dismissing his civil action. Davis filed his
application on October 30, 2015.1
        We lack jurisdiction because the application is untimely. An application for
discretionary appeal must be filed within 30 days of the entry of the order or
judgment to be appealed. See OCGA § 5-6-35 (d). The requirements of OCGA § 5-
6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). Here, Davis filed his application more than three years after entry of the
order he seeks to appeal. His application is thus untimely, and it is hereby
DISMISSED for lack of jurisdiction.
                                           Court of Appeals of the State of Georgia
                                                                                12/30/2015
                                                  Clerk’s Office, Atlanta,____________________
                                                  I certify that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.


                                                                                           , Clerk.




        1
            Davis filed his application in the Supreme Court, which transferred the matter
here.